PER CURIAM.
The petitions for review in this case involve deficiencies in income tax in the total amount of $16,718.57 against Grant E. Naegle for the years 1956 and 1960, and in the total amount of $249.11 against his wife, Norma, for the years 1959 and 1960. Decisions of the Tax Court upholding the deficiencies were entered November 10, 1965. The questions presented for our determination, both factual in nature, are (1) whether the Tax Court correctly held that sums embezzled in 1956 were includible in taxpayer’s income in that year; (2) whether the Tax Court correctly held that taxpayer had failed to prove net operating losses in prior years, deductions for charitable contributions and repayment of embezzled funds, and that Norma Naegle was entitled to claim for herself both deductions for the two minor children of the parties.
For the reasons set forth by the Tax Court in its Memorandum Findings of Fact and Opinion, filed August 6, 1965, the decisions are affirmed.